DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by [Van Helleputte et al (Fig. 2); 9,294,048].
Regarding claims 1 and 19, [Helleputte et al (Fig. 2); 9,294,048] discloses an amplifier circuit (Fig. 2) configured to generate a positive output signal (11) and a negative output signal (13) according to a positive input signal (InP) and a negative input signal (InN) and wherein the positive input signal (InP) and the negative input signal (InN) have a corresponding input differential mode voltage (input differential mode voltage of 10 and 12) and input common mode voltage (input common mode voltage of 10 and 12) and the positive output signal (11) and the negative output signal (13) have a corresponding output differential mode voltage (output differential mode voltage of 10 and 12) and output common mode voltage (output common mode voltage of 10 and 12) and wherein the amplifier circuit (Fig. 2) is comprised an amplifying unit (10, 12) which is configured to receive the positive input signal (InP) and the negative input signal (InN) and generate the positive output signal (11) and the negative output signal (13) and wherein the amplifying unit (10, 12) has a specific gain (gain of 10 and 12), and an attenuation unit (14) comprising a positive common mode capacitor (22) and a negative common mode capacitor (26) configured to attenuate the input common mode voltage (input common mode voltage of 10 and 12) below a first specific frequency (specific frequency of 10 and 12).
Regarding claim 2, wherein the attenuation unit (14) further comprises a differential mode capacitor (28) configured to attenuate the input differential mode voltage (input differential mode voltage of 10 and 12) below a second specific frequency (second specific frequency of 10 and 12).
Regarding claim 6, wherein the attenuation unit (14) further comprises a third transconductance amplifier (20) having a positive terminal (upper input terminal of 20) and a negative terminal (lower input terminal of 20) and an output terminal (output terminal of 20) and wherein the positive output signal (11) is fed in through the positive terminal (upper input terminal of 20) of the third transconductance amplifier (20) and the output terminal (output terminal of 20) of the third transconductance amplifier (20) is coupled to the positive common mode capacitor (22) and the differential mode capacitor (28), and a fourth transconductance amplifier (24) having a positive terminal (lower input terminal of 24) and a negative terminal (upper input terminal of 24) and an output terminal (output terminal of 24) and wherein the negative output signal (13) is fed in through the positive terminal (lower input terminal of 24) of the fourth transconductance amplifier (24) and the output terminal (output terminal of 24) of the fourth transconductance amplifier (24) is coupled to the negative common mode capacitor (26) and the differential mode capacitor (28).   
Regarding claim 7, wherein the differential mode capacitor (28) is coupled between the output terminal (output terminal of 20) of the third transconductance amplifier (20) and the output terminal (output terminal of 24) of the fourth transconductance amplifier (24).
Regarding claims 8 and 16-18, the limitations recited in the claims are intended use of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over [Helleputte et al (Fig. 2); 9,294,048].
[Helleputte et al (Fig. 2); 9,294,048] discloses an amplifier circuit (Fig. 2) configured to generate a positive output signal (11) and a negative output signal (13) according to a positive input signal (InP) and a negative input signal (InN) and wherein the positive input signal (InP) and the negative input signal (InN) have a corresponding input differential mode voltage (input differential mode voltage of 10 and 12) and input common mode voltage (input common mode voltage of 10 and 12) and the positive output signal (11) and the negative output signal (13) have a corresponding output differential mode voltage (output differential mode voltage of 10 and 12) and output common mode voltage (output common mode voltage of 10 and 12) and wherein the amplifier circuit (Fig. 2) is comprised an amplifying unit (10, 12) which is configured to receive the positive input signal (InP) and the negative input signal (InN) and generate the positive output signal (11) and the negative output signal (13) and wherein the amplifying unit (10, 12) has a specific gain (gain of 10 and 12), and an attenuation unit (14) comprising a positive common mode capacitor (22) and a negative common mode capacitor (26) configured to attenuate the input common mode voltage (input common mode voltage of 10 and 12) below a first specific frequency (specific frequency of 10 and 12). As described above, [Helleputte et al (Fig. 2); 9,294,048] discloses all the limitations in claim 20 except for that the amplifier circuit being mounted on the chip. It is well known to integrate the semiconductor devices in the chip in order to form of small sized Integrated Circuit (IC).  Therefore, it would have been obvious to have integrated the circuitry of Helleputte et al in the chip because such a modification would have advantageously produced a small-sized integrated circuit. 

Allowable Subject Matter
Claims 3-5 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2694